Case: 19-11588   Date Filed: 03/18/2020   Page: 1 of 7



                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11588
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:15-cv-04135-MHC



JEANETTE GUILLERMO BEY,
TEMPLE OF CONSCIOUSNESS BEY,

                                                          Plaintiffs-Appellants,

                                   versus

CARRINGTON MORTGAGE SERVICES, LLC,
(as a collective),
CARRINGTON MORTGAGE SERVICES, LLC,
CARRINGTON HOLDING COMPANY, LLC,
BRUCE ROSE,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (March 18, 2020)

Before JILL PRYOR, BRANCH and GRANT, Circuit Judges.
                 Case: 19-11588        Date Filed: 03/18/2020        Page: 2 of 7



PER CURIAM:

       Jeanette Bey, proceeding pro se, appeals the district court’s order denying

her motions for reconsideration. On appeal, Bey argues that the district court

abused its discretion in denying the motions and should reconsider its prior orders

of dismissal and denial. After careful review, we affirm. 1

       In September 2014, Bank of America (“BOA”) foreclosed a property owned

by Bey. About one year later, BOA filed a dispossessory action in Georgia state

court against Bey and all other occupants of the property. The state court entered

judgment in BOA’s favor, granting BOA a writ of possession and concluding that

it was the legal titleholder of the property. After the state court entered its

judgment, Bey filed a complaint in the United States District Court for Northern

District of Georgia against Carrington Mortgage Services, LLC, Carrington

Mortgage Holdings, LLC, Carrington Holding Company, LLC, and a Carrington



       1
          Bey also appealed on the behalf of the Temple of Consciousness Bey. We ordered that,
within 30 days, Bey either obtain counsel for the Temple or show cause why the Temple
need not be represented by counsel. Bey filed a “extraordinary master writ coram nobis
resident” in response, seemingly taking the second option. The writ argued that the Temple
should enjoy “immunity from . . . corporation requirement of attorney at law” because Bey
herself is a “lawfully entitled ward,” 11th Cir. Doc. 14 at 8, and the Temple’s charter expressly
prohibits attorney representation. Upon review of the filing, we conclude that it fails to establish
that the Temple should be excused from the general rules that a pro se party can only plead or
conduct her own case personally, and that an artificial entity cannot appear without counsel. See
28 U.S.C. § 1654 (“In all courts of the United States the parties may plead and conduct their own
cases personally . . . .”); Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (“The rule is well
established that a corporation is an artificial entity that can act only through agents, cannot
appear pro se, and must be represented by counsel.”). We therefore dismiss the Temple from
this appeal.

                                                 2
                  Case: 19-11588       Date Filed: 03/18/2020        Page: 3 of 7



executive, alleging that the dispossessory action violated the Fair Debt Collection

Practices Act, Georgia’s constitution, and the United States Constitution. Bey then

moved for injunctive relief “to cease all dispossessory action associated with [the

property] and otherwise allowed by Writ of Possession.” Doc. 13 at 6. 2

      The motion was referred to a magistrate judge, who issued a Report and

Recommendation (“R&R”). The R&R recommended that the motion for

injunctive relief be denied and that Bey’s complaint be dismissed because

injunctive relief claims against state court eviction proceedings are barred by

the Anti-Injunction Act, 28 U.S.C. § 2283. The R&R further noted under the

Rooker-Feldman 3 doctrine, the court lacked subject matter jurisdiction over

Bey’s claims because setting aside BOA’s writ of possession and enjoining

Bey’s eviction—the relief sought by Bey’s complaint—would undermine the

state court’s judgment.

      Before the district court could address the R&R, Bey objected to the

magistrate judge’s R&R, moved to add BOA as an additional defendant, and

sought to strike her prior motions for an injunction. Over Bey’s objections, the

district court adopted the R&R, rejecting Bey’s argument that Bey was merely



      2
          “Doc. #” refers to the numbered entry on the district court’s docket.
      3
        See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923).

                                                 3
              Case: 19-11588     Date Filed: 03/18/2020   Page: 4 of 7



attacking the state court’s judgment collaterally, not appealing it. The court

also noted that amendment of the complaint to add BOA as a defendant would

be futile due to the court’s lack of subject matter jurisdiction. The court

entered judgment in the defendants’ favor.

      Two years later, Bey filed a motion for relief from the dismissal order under

Federal Rule of Civil Procedure 60(b)(6). The district court denied the motion,

concluding that Bey had not established “exceptional circumstances” as required

by Rule 60(b)(6) and, moreover, the motion had not been made “within a

reasonable time.” The court further noted that to the extent Bey sought to set aside

a void judgment under Rule 60(b)(4), she failed to demonstrate any reason to

disturb the court’s prior ruling that the action was barred by the Rooker-Feldman

doctrine.

      Approximately one year later, Bey again sought to add additional

defendants to her complaint and requested leave to amend her prior motion for

relief from the dismissal order. Construing each request as a motion for

reconsideration, the court concluded that no grounds existed for

reconsideration of its prior dismissal orders and denied Bey’s requests. This

appeal followed.

      This Court reviews the denial of a motion for reconsideration for an abuse of

discretion. Region 8 Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d
4
              Case: 19-11588     Date Filed: 03/18/2020   Page: 5 of 7



800, 806 (11th Cir. 1993). “A District Court abuses its discretion when it applies

the wrong law, follows the wrong procedure, bases its decision on clearly

erroneous facts, or commits a clear error in judgment.” Rodriguez v. Fla. Dep’t of

Corr., 748 F.3d 1073, 1075 (11th Cir. 2014) (quotation marks omitted).

      The district court did not abuse its discretion in denying Bey’s motions for

reconsideration because (1) Bey failed to demonstrate why the Rooker-Feldman

doctrine should not apply to this action, and (2) the motions failed to identify

newly discovered evidence, manifest errors of law or fact, or any other ground for

relief under Rule 60(b).

      Under the Rooker-Feldman doctrine, lower federal courts generally lack

subject matter jurisdiction to review state court judgments. Siegel v. LePore, 234
F.3d 1163, 1172 (11th Cir. 2000) (en banc). The doctrine bars review of “cases

brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Bey continues to seek relief

from the state court judgment; nothing in her various motions and proposed

amendments changed this fact. Because Bey seeks to overturn the state court

judgment, the district court was without subject matter jurisdiction under the




                                         5
                 Case: 19-11588       Date Filed: 03/18/2020       Page: 6 of 7



Rooker-Feldman doctrine and did not abuse its discretion in denying her motions

for reconsideration on that basis.

       Alternatively, the district court did not abuse its discretion because Bey

failed to satisfy the requirements of Rule 60(b). 4 A Rule 60(b) motion can be

granted for (1) “mistake, inadvertence, surprise, or excusable neglect”; (2) newly

discovered evidence that could not have been discovered earlier; (3) fraud,

misrepresentation, or misconduct by an opposing party; (4) a void judgment; (5) a

judgment that has been satisfied, reversed, or vacated, or that is no longer equitable

when applied prospectively; or (6) “any other reason that justifies relief.” Fed. R.

Civ. P. 60(b). Such motions “must be made within a reasonable time—and for

reasons (1), (2), and (3) no more than a year after the entry of the judgment or

order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(l).

       “A motion for reconsideration cannot be used to relitigate old matters, raise

argument or present evidence that could have been raised prior to the entry of

judgment.” Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010) (quotation

marks omitted). A party moving for reconsideration must show “extraordinary



       4
          A motion for reconsideration made after final judgment falls within the ambit of either
[Federal Rule of Civil Procedure] 59(e) (motion to alter or amend a judgment) or Rule 60(b)
(motion for relief from judgment or order).” Region 8, 993 F.2d at 806 n.5. Bey’s motions
could not be construed as Rule 59 motions, however, because they were filed more than 28 days
after the entry of the judgment. See Fed. R. Civ. P. 59(e); Arthur v. King, 500 F.3d 1335, 1343
(11th Cir. 2007).
                                                6
                Case: 19-11588       Date Filed: 03/18/2020       Page: 7 of 7



circumstances justifying the reopening of a final judgment.” MG. v. St. Lucie Cty.

Sch. Bd, 741 F.3d 1260, 1262 (11th Cir. 2014) (quotation marks omitted).

       In addition to being untimely, Bey’s motions for reconsideration failed to

identify newly discovered evidence, manifest errors of law or fact, or any other

ground for relief as required by Rule 60(b). See Fed. R. Civ. P. 60(b), (c)(1);

Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007). Thus, the district court did

not abuse its discretion by denying the motions. 5

                                     CONCLUSION

       For the reasons set forth above, we dismiss the Temple from this appeal and

affirm the district court’s denial of Bey’s motions for reconsideration.

       AFFIRMED IN PART, DISMISSED IN PART.




       5
         While this appeal was pending, Bey filed a motion for “extraordinary writ of correction
presenting motions” and a motion for “furthermore amendment/supplement to extraordinary writ
quae coram nobis resident,” which concern whether Bey can proceed with this appeal on the
Temple’s behalf. App. Docs. 22, 23. Because she cannot as discussed above, we deny these
motions.
                                               7